179 F.2d 242
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MORRISTOWN KNITTING MILLS, Respondent.
No. 10986.
United States Court of Appeals Sixth Circuit.
Dec. 9, 1949.

Robert N. Denham, Washington, D.C., for petitioner.
Taylor & Badgett, Knoxville, Tenn., for respondent.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the motion of respondent, Morristown Knitting Mills, concurred in by the petitioner,


2
It is ordered that this case be and the same is hereby remanded to the National Labor Relations Board to permit the Board to take evidence concerning the matters raised in respondent's motion, and to reopen the entire record in so far as it pertains to the alleged discriminatory discharge of Beulah Mae Mayes to determine, in the light of all the evidence heretofore taken and to be taken, including evidence as to events occurring since the hearing before the trial examiner, what modification, if any, should be made in the Board's order.